                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                         Plaintiff,           )
                                              )
       vs.                                    )      No. 05 CR 472
                                              )
PHILLIP KING                                  )      Honorable Sara L. Ellis
                                              )
                         Defendant.           )

 DEFENDANT PHILLIP KING’S SUR-REPLY TO THE GOVERNMENTS RESPONSE
                OPPOSING COMPASSIONATE RELEASE

       NOW COMES the Defendant, Phillip King, by and through his Attorney Jonathan D.
Feldman, and hereby files this sur-reply to the government’s response opposing his motion for
compassionate release pursuant to 18. U.S.C. § 3582 (c)(1)(A), and in support states as follows:


1. In yesterdays filing of Defendant’s reply brief, after originally asking this Court and
    subsequently receiving a one week extension to file his reply, it was noted by the
    undersigned counsel that it was awaiting additional information from a variety of sources in
    regards to demonstrating to this Court that Defendant had exhausted his administrative
    remedies and that asking this Court for compassionate release under the First Step Act was
    ripe for decision.
2. Today, Defendant’s counselor at FCI Gilmer, Counselor Putnam, was able to speak directly
    to Defendant and relay that information to the undersigned counsel.
3. Based on the information provided, Defendant originally drafted and served by hand his
    request to the Warden for compassionate release on May 30, 2020. This request was never
    responded to.
4. Additionally, it was communicated that Defendant electronically made and submitted an
    inmate request to staff on or about one month later, either at the end of June or very
    beginning of July asking for the same relief, which also was never responded to.
5. Based on this information provided by Defendant and communicated by his Counselor today,
    because a lapse of at least thirty days had occurred without receiving any response from the
    Warden before Defendant’s motion for compassionate release was filed, Defendant asks this
    Honorable Court to consider the exhaustion of remedies requirement satisfied.
6. It should be noted that in the course of communicating with a variety of sources in pursuit of
    this information, a CLC senior attorney, Christine Hummert did contact the RIS coordinator
    at FCI Gilmer and the coordinator communicated he was unable to locate such a request.
    However that office was unable to provide verification of other legal documents submitted
    by Defendant recently that could represent the request for compassionate release, and were
    unable to verify whether the requests to the Warden by Defendant as described above might
    be categorized or filed differently than what was not located by RIS coordinator at FCI
    Gilmer.
7. In addition, Defendant’s wife has long been aware of such communications to the Warden
    asking for compassionate release by Defendant, and immediately made counsel aware of
    such requests on July 20, 2020 when first communicating with counsel regarding
    representing Defendant in his motion for compassionate release to this Honorable Court.
8. The undersigned counsel does have a pending FOIA Request for all possible documents that
    remains outstanding.
9. It should also be noted that documents sent by counsel to Defendant at FCI Gilmer, despite
    being signed for and confirmed as delivered by Fedex on September 11, 2020, never made it
    into the hands of Defendant as of the filing of this sur-reply.
10. Based on the dates and specifics of what was communicated today by Defendant and
    described in this sir-reply, and the totality of the circumstances, it is asked that this Court
    deem the exhaustion of remedies under the First Step Act to have been satisfied and to rule
    on his motion for Compassionate Release.
       WHEREFORE, Defendant, Phillip King respectfully requests this Honorable Court grant
his motion for compassionate release under the First Step Act.
                                                                             /s/Jonathan Feldman
                                                                             For Phillip King




Jonathan Feldman
70 e. Lake st. Suite 1220
Chicago, Il 60601
312 952 5172
jdfeldmanlaw@gmail.com




                                 CERTIFICATE OF SERVICE

I, Jonathan Feldman, as Attorney for Phillip King, hereby certify that I have served all parties of
record by filing Defendant’s Sur-Reply by filing it electronically on October 21, 2020 via the
CM/ECF system.

                                                                             /s/Jonathan Feldman
                                                                             Attorney at Law
                                                                             October 21, 2020
